MEMORANDUM**
Marciano Romero-Vasquez appeals the sentence imposed following his guilty plea to illegal re-entry after deportation in violating 8 U.S.C. § 1326(a). Romero-Vasquez challenges the district court’s denial of his request for a downward departure based on “savings to the government.” He argues that the denial was erroneous because the district court believed it lacked authority to grant such a departure where the government has not consented to the departure in a plea agreement. We do not read the district court’s comments during the sentencing hearing as indicating that it believed it lacked the authority to depart based on savings to the government — authority that both defense counsel and the Pre-Sentence Report indicated, without objection from the government, the district court possessed. Because a discretionary denial of a downward departure is unreviewable, United States v. Davoudi, 172 F.3d 1130, 1133 (9th Cir.1999), this appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.